MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                                         FILED
Memorandum Decision shall not be regarded as
                                                                                Apr 22 2019, 7:18 am
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,                                CLERK
                                                                                Indiana Supreme Court
collateral estoppel, or the law of the case.                                       Court of Appeals
                                                                                     and Tax Court




APPELLANT PRO SE
Connie Teeple
Decatur, Indiana



                                             IN THE

    COURT OF APPEALS OF INDIANA

Connie Teeple,                                            April 22, 2019
Appellant-Plaintiff,                                      Court of Appeals Case No.
                                                          19A-SC-169
                                                          Appeal from the Allen Superior
        v.                                                Court
                                                          The Hon. Thomas P. Boyer,
                                                          Magistrate
Marilyn Mount,
                                                          Trial Court Cause No.
Appellee-Defendant.                                       02D01-1805-SC-6613




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-SC-169 | April 22, 2019                       Page 1 of 3
                                           Case Summary
[1]   Connie Teeple appeals from the entry of judgment against her in her small-

      claims action against Marilyn Mount. Teeple contends that the magistrate who

      heard her case was biased against her and that the trial court’s judgment is

      clearly erroneous. Because Teeple did not request a transcript of her trial,

      however, her claims are waived for appellate review. We affirm.


                            Facts and Procedural History
[2]   According to the trial court’s order of judgment, Mount and her family rented a

      residence in Fort Wayne owned by Teeple from 2005 to 2014. At some point

      after the Mounts moved out, Teeple filed this small-claims action against

      Mount, alleging that Mount was responsible for damage that was done to the

      residence when she lived there. On November 16, 2018, following a trial, the

      trial court entered judgment in favor of Mount.


                                 Discussion and Decision
[3]   Teeple seems to contend that (1) the magistrate’s conduct during trial indicates

      that he was biased against her and, (2) based on the evidence presented at trial,

      the trial court’s judgment is clearly erroneous. Teeple, however, has waived her

      claims for appellate review by failing to request a transcript. Indiana Rule of

      Appellate Procedure 9(F)(5) provides, in part, that a notice of appeal “shall”

      include

              [a] designation of all portions of the Transcript necessary to
              present fairly and decide the issues on appeal. If the appellant
              intends to urge on appeal that a finding of fact or conclusion


      Court of Appeals of Indiana | Memorandum Decision 19A-SC-169 | April 22, 2019   Page 2 of 3
              thereon is unsupported by the evidence or is contrary to the
              evidence, the Notice of Appeal shall request a Transcript of all the
              evidence.
[4]   It is well-settled that the “failure to include a transcript works a waiver of any

      specifications of error which depend upon the evidence.” Campbell v. Criterion

      Grp., 605 N.E.2d 150, 160 (Ind. 1992). Teeple did not secure a transcript for

      this appeal, despite both of her arguments being based entirely on alleged

      occurrences at trial. Consequently, her claims are waived for appellate review.

[5]   The judgment of the trial court is affirmed.


      Crone, J., and Tavitas, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-SC-169 | April 22, 2019   Page 3 of 3